Citation Nr: 1505152	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-11 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the service connection claim for a thoracic and lower back condition (hereinafter referred to as a thoracolumbar spine condition), and if so, whether service connection is warranted.

2. Whether new and material evidence has been submitted to reopen the service connection claim for bilateral pes planus, and if so, whether service connection is warranted.
.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 2001 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The case file was subsequently transferred to the RO in Muskogee, Oklahoma.

The Board notes that additional evidence was associated with the file after these claims were last adjudicated by the RO in a March 2012 statement of the case (SOC).  In December 2014 the Veteran waived his right to initial consideration of this evidence by the RO as Agency of Original Jurisdiction (AOJ) and requested, instead, that the Board consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2014) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).

The issues of service connection for a thoracolumbar spine disorder and pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealled November 2004 rating decision last denied service connection for a thoracolumbar spine condition and bilateral pes planus.

2.  Additional evidence received since the November 2004 rating decision is new and relates to an unestablished fact necessary to substantiate the claims for service connection for a thoracolumbar spine condition and bilateral pes planus.


CONCLUSIONS OF LAW

1. The November 2004 rating decision, which denied service connection for a thoracolumbar spine condition and bilateral pes planus, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2. New and material evidence has been submitted to reopen the service connection claim for thoracolumbar spine condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. New and material evidence has been submitted to reopen the service connection claim for bilateral pes planus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has filed a petition to reopen the previously denied claims of entitlement to service connection for a thoracolumbar spine condition and bilateral pes planus.    For the following reasons, the Board finds that reopening is warranted. 

Service connection for a thoracolumbar spine condition and bilateral pes planus was initially denied in a November 2004 rating decision.  In a November 2004 letter, the Veteran was notified of this decision and his appellate rights in accordance with 38 C.F.R. § 19.25 (2014).  He did not initiate appellate review by submitting a timely notice of disagreement (NOD).  See 38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2014) (setting forth requirements, content, and time limits for submitting a NOD).  Moreover, new and material evidence was not received within one year of the date of mailing of the November 2004 rating decision.  See 38 C.F.R. § 3.156(b) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010) (noting that a regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim"); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final).

Consequently, because the Veteran did not appeal the November 2004 rating decision, and because new and material evidence was not received within one year of the date of its mailing, the November 2004 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  This assessment requires a review of all evidence submitted by or on behalf of a claimant since the last final denial, regardless of whether it was on the merits or on procedural grounds, to determine whether a claim may be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to qualify as new and material evidence, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (observing that the requirement of raising a reasonable possibility of substantiating the claim is a "low threshold").  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it consists of a statement or opinion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection for both a thoracolumbar spine condition and bilateral pes planus was denied in the November 2004 rating decision because the RO found that the evidence did not establish a nexus between the Veteran's diagnoses and his military service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (holding that there must be a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service).

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Shedden, 381 F.3d at 1166-67; see 38 C.F.R. § 3.303(a).  

At the time of the November 2004 rating decision, diagnoses of low back pain and pes planus had been established.  In this regard, the September 2004 VA examination report reflects that the Veteran had mechanical thoracic and lumbar spine pain as well as bilateral pes planus.  The September 2004 VA examination report also includes the VA examiner's opinions that the mechanical low back pain is not related to a motor vehicle accident the Veteran had while in service and that the bilateral pes planus is a congenital condition, and thus not related to the Veteran's service activity.  

Since the November 2004 rating decision, additional relevant evidence has been received.  For example, VA treatment records dated in August 2011 suggest that the Veteran has degenerative disc disease of the lumbar spine; whereas the November 2004 VA examiner diagnosed only mechanical thoracic and lumbar spine pain.  In addition, in August 2011 the Veteran sought treatment for painful feet and was provided custom orthotics.  X-rays showed a small bone spur in the right calcaneal tuberosity plantar surface.  Given these additional diagnoses, in conjunction with the Veteran's lay statements, the Board finds that new and material evidence has been submitted and that the claims for service connection are reopened.  See 38 C.F.R. § 3.156(a).


ORDER

The petition to reopen the claim for service connection for a thoracolumbar spine condition is granted.

The petition to reopen the claim for service connection for bilateral pes planus is granted.


REMAND

On remand, the Veteran should be provided appropriate VA examinations of his spine and feet, as described below.  Any additional VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated from November 2013 forward.

2.  Thereafter, schedule the Veteran for a VA orthopedic examination of his feet and spine.  The claims file and a copy of this Remand must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  


Pes Planus/Calcaneal Spur

The examiner should identify all current foot disorders found to be present, to include any pes planus, calcaneal spur, etc.  The examiner must provide an explanation as to whether or not the Veteran has pes planus.

If pes planus is found, the examiner should answer the following:

(a) Is the Veteran's pes planus (i) a congenital or developmental defect, (ii) a congenital or developmental disease, or (iii) acquired in nature?  

(b) If the pes planus is a congenital or developmental disease or acquired in nature, is it at least as likely as not (50 percent probability or greater) that it had its clinical onset during active service?  In addressing this issue, the examiner should acknowledge the Veteran's May 2004 separation examination that showed that he complained of foot pain and that his arches had collapsed, as well as the examiner's notation that the Veteran's feet were symptomatic and had a normal arch; the September 2004 VA examination report that diagnosed pes planus; and the August 2011 VA treatment note showing that the Veteran was provided orthotics for painful feet.

(c) If the pes planus is a congenital or developmental defect, is it at least as likely as not (50 percent probability or greater) that it was subject to a superimposed disease or injury during service?  If so, describe the resultant disability. 

For any diagnosed foot disorder other than pes planus (i.e., calcaneal spur), the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it had its clinical onset during active service or is related to any incident of service.  In addressing this issue, the examiner should acknowledge the Veteran's May 2004 separation examination that showed that he complained of foot pain, as well as the examiner's notation that the Veteran's feet were symptomatic; and the August 2011 VA x-ray showing a small bone spur in the right calcaneal tuberosity plantar surface.

Thoracolumbar spine disorder

The examiner should identify all current thoracolumbar spine disorders found to be present, to include any degenerative disc disease.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current thoracolumbar spine disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner must consider the service treatment records showing that the Veteran was involved in a motor vehicle accident in December 2003, his treatment for back pain/strain in March 2004 and April 2004, and the May 2004 separation examination showing his complaints of back pain and constant discomfort; as well as the post-service September 2004 VA x-ray that showed marked narrowing of the L5-S1 intervertebral disc space posteriorly.

A clear rationale for all opinions should be provided.

3.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


